NUMBER 13-08-00615-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE TRACEY W. MURPHY AND MATTHEW D. WHITMIRE


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                          Before Justices Yañez, Garza, and Vela
                            Per Curiam Memorandum Opinion1

        Relators, Tracey W. Murphy and Matthew D. Whitmire, filed a pro se petition for writ

of mandamus in the above cause on November 3, 2008, seeking to compel the District

Clerk of Karnes County to file their pleadings.

        We do not have jurisdiction to grant the requested relief. This Court does not have

mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is

necessary to enforce our jurisdiction. See TEX . GOV'T CODE ANN . § 22.221(a), (b) (Vernon

2004); In re Washington, 7 S.W.3d 181, 182 (Tex. App.–Houston [1st Dist.] 1999, orig.


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.–San Antonio 1998, orig.

proceeding); see also In re Nubine, No. 13-08-507-CV, 2008 Tex. App. LEXIS 6534, at *1

(Tex. App.–Corpus Christi Aug. 27, 2008, orig. proceeding) (per curiam) (mem. op).

Moreover, we do not have mandamus jurisdiction over cases that do not arise from our

court of appeals district. Karnes County is in the Fourth Court of Appeals District rather

than the Thirteenth Court of Appeals District. See TEX . GOV'T CODE ANN . § 22.201 (e), (n)

(Vernon 2004).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED for want of jurisdiction. See TEX . R. APP. P. 52.8(a).


                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 7th day of November, 2008.




                                              2